Citation Nr: 0024669	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Division of Veterans Affairs, 
Colorado


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran's DD Form 214 reflecting his final period of 
service shows active military service from May 1987 to August 
1993 and fourteen years, eight months and one day of prior 
active service.  He died in June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1998 in which the appellant, the veteran's 
surviving spouse, was informed that her claim seeking to 
establish entitlement DIC benefits was denied, as service 
connection for the cause of the veteran's death was not 
warranted.  


FINDINGS OF FACT

1.  The veteran died in June 1998.  The immediate cause of 
death was cachexia-inanition, due to or as a consequence of 
esophageal carcinoma.  

2.  Competent evidence of a relationship between the cause of 
the veteran's death and service has not been presented.

3.  The veteran did not have a disease entitled to a 
presumption of service connection based on exposure to 
certain herbicide agents.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service was 
neither a principal nor a contributory cause of the veteran's 
death, and the appellant's claim of entitlement to DIC on a 
direct basis for the veteran's death based on exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999).  

2.  The appellant's claim for DIC benefits on a presumptive 
basis is not well grounded.  38 U.S.C.A. §§ 1116, 5107 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As a preliminary matter, the Board notes that VA has been 
unable to verify that the veteran served in the Republic of 
Vietnam.  However, in light of the other information of 
record, such verification is not vital to the resolution of 
this claim.  

During service he was treated for upper respiratory 
infections, stomach and chest pains, sinusitis, a possible 
contusion-concussion, sore throat, right hand pain, left ear 
problems, constipation, and enlargement of the submandibular 
gland.  Nowhere among his service medical records are there 
complaints, treatment or diagnosis of esophageal cancer.  

Postservice private clinical records include a report of 
fluoroscopy studies performed in May 1996.  The impression 
was suspect distal esophageal ulcer.  A biopsy was performed, 
and the diagnosis was moderately differentiated 
adenocarcinoma of the esophagus.  A June 1996 record noted an 
eight to twelve month history of pyrosis.  The Certificate of 
Death reflects that the veteran died in June 1998, at home.  
The immediate cause of death was cachexia-inanition due to or 
as a consequence of esophageal carcinoma.  

At the time of his death, the veteran had no disabilities 
that had been adjudicated service-connected, nor did he have 
any claims for service connection pending.  In July 1998 the 
appellant filed a claim for DIC benefits, seeking to 
establish entitlement to service connection for the cause of 
the veteran's death.  She asserted that Agent Orange exposure 
caused cancer of the airway, and resulted in the veteran's 
death.  The RO indicated to her that additional evidence was 
necessary to support her claim.  In October 1998 additional 
treatment records were received, which showed the 1996 
through 1998 diagnosis and treatment of the veteran's 
esophageal carcinoma.  Following consideration of that 
evidence, in December 1998 the RO denied the claim because 
esophageal cancer was not among the diseases afforded a 
presumption of service connection based on Agent Orange 
exposure.  The RO also noted that VA had been unable to 
verify Vietnam service.  The RO indicated the claim was also 
denied because there was no basis in the record to establish 
service connection for esophageal cancer, as it was not 
present in service or within any applicable presumptive 
period.  

In January 1999 the appellant expressed disagreement with 
that determination, and submitted copies of a commendation 
that suggested the veteran served in Vietnam, as well as 
copies of the veteran's service medical records.  The RO 
considered the additional evidence, and in March 1999 issued 
a Statement of the Case that explained that the claim 
remained denied for the same reasons stated in the December 
1998 rating decision.  In April 1999 the appellant submitted 
a VA Form 9, Appeal to Board of Veterans' Appeals, and 
asserted that she believed the veteran's service in Vietnam 
and Agent Orange contributed to his death.   

Laws and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  A disability is the principal 
cause of death if it was the immediate or underlying cause of 
death, or was etiologically related to the death.  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or lent assistance to producing death.  
38 C.F.R. § 3.312(c).

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A disease specified in 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e) becoming manifest as specified in that paragraph 
in a veteran who, during active duty, served in the Republic 
of Vietnam during the period beginning January 6, 1962, and 
ending on May 7, 1975, and each additional disease identified 
by regulation warranting a presumption of service connection 
by reason of having a positive association with exposure to 
an herbicide agent, manifest during any applicable 
presumptive period, in a veteran who had service in the 
Republic of Vietnam during that period and who was exposed to 
that herbicide, shall be considered to have been incurred in 
or aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during service.  
38 U.S.C.A. § 1116 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.309(e) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability, of incurrence or aggravation in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to the claim.  Roberts v. West, 13 Vet. 
App. 185 (1999).  A lay person is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis, etiology, or 
whether what was experienced in service and since service is 
the same condition currently present.  Clyburn v. West, 12 
Vet. App. 296 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Hasty v. 
West, 13 Vet. App. 230 (1999), citing Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 

Analysis 

Service connection on a direct basis 

In analyzing whether this claim is well grounded, the Board 
notes that the first step of the Caluza analysis is met, as 
the veteran died in June 1998.  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

With regard to the second step of the Caluza analysis, the 
Board has reviewed the records and notes that there is no 
mention of esophageal cancer or cachexia-inanition in 
service.  The appellant argues that while in Vietnam the 
veteran was exposed to Agent Orange, which caused cancer of 
the airway.  The Board notes, however, that the veteran did 
not have cancer of the airway but instead had cancer of the 
esophagus, characterized by Dr. S on a May 1998 pathology 
report as gastric adenocarcinoma.  As noted above, the 
veteran's service medical records contain no complaints, 
diagnosis or treatment for esophageal cancer or cachexia-
inanition in service, regardless of its etiology.  
Furthermore, the appellant has submitted no medical evidence 
that the veteran had esophageal cancer or cachexia-inanition 
during service.  The appellant is not competent to offer such 
evidence, and has provided no information that identifies 
competent evidence that the veteran did, in fact, have 
esophageal cancer or cachexia-inanition in service.  Hasty.  
Without such evidence, the third step of the Caluza analysis 
is not met.  

For the foregoing reasons, the Board finds that the appellant 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that the claim seeking to 
establish entitlement to DIC based on direct service 
connection for the veteran's death is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

Service connection on a presumptive basis 

With regard to the appellant's assertion that the veteran's 
death was caused or contributed to by a disease related to 
herbicide exposure incurred or aggravated in service that was 
not present in service but that was present to a compensable 
degree within a presumptive period following separation from 
active duty, the Board points out that such presumptive 
periods only apply when the disease in question is one that 
is enumerated in 38 U.S.C.A. § 1116(a)(2) (West 1991 and 
Supp. 2000) or 38 C.F.R. § 3.309(e) (1999).  38 U.S.C.A. 
§ 1116(a)(1) (West 1991 and Supp. 2000).  Claimants with 
claims based on a veteran's death that met the legal criteria 
are not required to present a medical nexus because a medical 
nexus is presumed to exist.  Hasty, citing Cosman v. 
Principi, 3 Vet. App. 503 (1992).  

The RO was unable to verify that the veteran was in the 
Republic of Vietnam during the relevant period, although DD 
Forms 214, Certificate of Release or Discharge from Active 
Duty, noted that the veteran was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  Additional 
action with regard to ascertaining whether the veteran was in 
Vietnam at any time during the period from January 6, 1962, 
ending on May 7, 1975, need not be undertaken, however.  The 
veteran's death in this case was due to cachexia-inanition 
due to or as a consequence of esophageal cancer.  Neither of 
those diseases is identified in 38 U.S.C.A. § 1116(a)(2) 
(West 1991 and Supp. 2000) or 38 C.F.R. § 3.309(e) (1999) as 
a disease presumed to be related to exposure to herbicides.  
Furthermore, the appellant has neither submitted nor 
identified competent evidence that addressed the existence of 
a relationship between the esophageal cancer or cachexia-
inanition that caused the veteran's death and any event, 
including exposure to herbicides, that may have occurred 
during his military service.

Even if it was assumed that the veteran was in the Republic 
of Vietnam during that period, there is no competent evidence 
that the esophageal cancer or cachexia-inanition that caused 
his demise are diseases entitled to the presumption afforded 
by 38 U.S.C.A. § 1116(a)(2) (West 1991 and Supp. 2000) or 
38 C.F.R. § 3.309(e) (1999).  Accordingly, service connection 
for the cause of the veteran's death based on a conclusion 
that the diseases that caused his death began not in service 
but after service as the result of inservice exposure to 
herbicide agents is not appropriate in this case.  

Based on the foregoing, the Board finds that service 
connection for the veteran's death is not warranted on a 
presumptive basis. 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make her claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Service connection for the cause of the veteran's death on a 
direct or on a presumptive basis is not warranted, and DIC 
benefits are not payable.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

